DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “low-voltage battery configured to power the AC low-voltage consumer” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a low-voltage battery” and “a DC low-voltage consuming electrical load”, but it is not clear if they are the same or different components. For example, Figure 1 shows a battery 12 which is considered a DC “load”, and Figure 2 discloses a single DC “load” 24 which is not disclosed as a battery.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEAVER in view of COLENS (US 5,869,910).
 	Regarding claim 1, BEAVER discloses a system comprising: 
 	a vehicle-external induction unit (202, Fig. 2; 1002, Fig. 10) that includes a primary induction coil (204; ‘Base Pad’, Fig. 10); and 

 	a vehicle-internal induction unit that includes at least one secondary induction coil (‘Mobile Pad’, Fig. 10) within which an AC voltage is induced by an electromagnetic coupling to the primary coil (¶ 0039-0040), 
 	an AC consuming electrical load (comprising the combination of ‘Rectifier’ and ‘HVDC Out’ in Fig. 10) directly connected to the vehicle-internal induction unit such that the induced AC voltage is directly provided from the induction unit to the AC voltage consuming electrical load (it is noted that the combination of the combination of ‘Rectifier’ and ‘HVDC Out’ receives an AC voltage input from ‘Mobile Pad’ and therefore can be considered an “AC consuming electrical load” within the broadest reasonable interpretation), 
 	a rectifier (1013) connected to the vehicle-internal induction unit so as to convert the induced AC voltage to a DC low-voltage (12V at 1011), and 
 	a DC low-voltage consuming electrical load connected to the rectifier such that the DC low-voltage is provided to the DC low-voltage consuming electrical load (¶ 0097: e.g., auxiliary systems; ¶ 0108: e.g., a battery).
 	BEAVER fails to disclose an AC low-voltage is induced, an AC low-voltage consuming electrical load, and a low-voltage battery as recited.
 	COLENS discloses an AC low-voltage is induced and an AC low-voltage consuming electrical load (col 2, ll. 33-39; col 5, ll. 40-52; an AC voltage is input from coil 7 and therefore the load, which uses the power supplied from the coil 7, can be considered an “AC low-voltage consuming electrical load” within the broadest reasonable interpretation), and a low-voltage battery configured to power the AC low-voltage consumer (15, Fig. 1).

 	Regarding claim 2, BEAVER discloses the secondary coil is located in an underfloor region of the vehicle (e.g., see 114, 116, and 118 in Fig. 1), the primary coil is embodied close to the floor (e.g., 102a, 104a, Fig. 1), the electromagnetic coupling is produced via an air gap between the primary coil and the secondary coil when the vehicle is at a standstill, and electric power is transmitted from the vehicle-external induction unit to the vehicle when the electromagnetic coupling is produced (¶ 0039-0040).
 	Regarding claim 3, BEAVER discloses a tuning capacitor connected in parallel with the secondary coil (1007, Fig. 10), wherein the induced AC low-voltage can be tapped off at said tuning capacitor (as shown in Fig. 10).
 	Regarding claim 4, BEAVER discloses a tuning capacitor connected in parallel with the secondary coil (1007, Fig. 10), wherein the induced AC low-voltage can be tapped off at said tuning capacitor (as shown in Fig. 10).
 	Regarding claim 8, BEAVER as modified by COLENS teaches the at least one component to which the induced AC low-voltage is provided is a heating element (COLENS, the connection between 7 and 14 has a resistance and can be considered an “heating element” within the broadest reasonable interpretation).
	Regarding claim 9, BEAVER discloses the at least one component to which the induced AC low-voltage is provided is a transformer (1012) comprising a transformer primary coil and comprising a transformer secondary coil (as shown in Fig. 10), wherein the transformer primary 
	Regarding claim 10, BEAVER discloses the at least one component to which the induced AC low-voltage is provided is a transformer (1012) comprising a transformer primary coil and comprising a transformer secondary coil (as shown in Fig. 10), wherein the transformer primary coil is assigned to the induced AC low-voltage, and wherein the rectifier is connected downstream of the transformer secondary coil (as shown in Fig. 10).
	Regarding claim 11, BEAVER discloses the at least one component to which the induced AC low-voltage is provided is a transformer (1012) comprising a transformer primary coil and comprising a transformer secondary coil (as shown in Fig. 10), wherein the transformer primary coil is assigned to the induced AC low-voltage, and wherein the rectifier is connected downstream of the transformer secondary coil (as shown in Fig. 10).
 	Regarding claim 13, BEAVER as modified by COLENS teaches the low-voltage vehicle electrical distribution system has a rated voltage level of 12-16 volts (COLENS, col 5, ll. 41-51).
 	Regarding claim 17, BEAVER discloses the vehicle-external induction unit is configured for inductive energy supply to an internal combustion engine vehicle comprising a vehicle electrical distribution system in the case of a single voltage level, and wherein the vehicle-external induction unit is configured for charging a traction battery of a vehicle with an electrified drive train (¶ 0003: the disclosed system may work with both types of vehicles).
Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEAVER in view of COLENS as applied to claims 1-4, 8-11, 13, and 17 above, and further in view of HUNTER (US 2013/0088194).
Regarding claim 5, BEAVER as modified by COLENS teaches the system as claimed in claim 1, and BEAVER further discloses the vehicle-external induction unit is supplied electric power from an AC voltage grid (¶ 0041, 0044, 0046, 0052, 0088, 0111). BEAVER as modified by COLENS fails to disclose a radiofrequency electromagnetic oscillation is set at the primary coil by the vehicle- external induction unit. HUNTER discloses a radiofrequency electromagnetic oscillation is set at the primary coil by the vehicle- external induction unit (¶ 0004, 0013). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the radiofrequency electromagnetic oscillation since a skilled artisan would have to choose a specific transmission frequency in order to practice the disclosed system of BEAVER as modified by COLENS.
 	Regarding claim 6, BEAVER as modified by COLENS teaches the system as claimed in claim 2, and BEAVER further discloses the vehicle-external induction unit is supplied electric power from an AC voltage grid (¶ 0041, 0044, 0046, 0052, 0088, 0111). BEAVER as modified by COLENS fails to disclose a radiofrequency electromagnetic oscillation is set at the primary coil by the vehicle- external induction unit. HUNTER discloses a radiofrequency electromagnetic oscillation is set at the primary coil by the vehicle- external induction unit (¶ 0004, 0013). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the radiofrequency electromagnetic oscillation since a skilled artisan would have to choose a specific transmission frequency in order to practice the disclosed system of BEAVER as modified by COLENS.
 	Regarding claim 7, BEAVER as modified by COLENS teaches the system as claimed in claim 3, and BEAVER further discloses the vehicle-external induction unit is supplied electric power from an AC voltage grid (¶ 0041, 0044, 0046, 0052, 0088, 0111). BEAVER as modified 
	Regarding claim 12, BEAVER discloses the at least one component to which the induced AC low-voltage is provided is a transformer (1012) comprising a transformer primary coil and comprising a transformer secondary coil (as shown in Fig. 10), wherein the transformer primary coil is assigned to the induced AC low-voltage, and wherein the rectifier is connected downstream of the transformer secondary coil (as shown in Fig. 10).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEAVER in view of COLENS as applied to claims 1-4, 8-11, 13, and 17 above, and further in view of PURCAREA (US 2015/0372499).
  	Regarding claim 14, BEAVER as modified by COLENS teaches the system as applied to claim 1, but fails to disclose the vehicle further comprises at least one further ancillary coil identical to the secondary coil. PURCAREA discloses at least one further ancillary coil identical to the secondary coil (see 24, 26, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ancillary coil in order to supply power to additional components of the system. 
Regarding claim 15, BEAVER as modified by COLENS and PURCAREA teaches the secondary coil and the at least one ancillary coil have a common ferrite core (PURCAREA, as shown in Figure 1, 24 and 26 have the same core).
 	Regarding claim 16, BEAVER as modified by COLENS and PURCAREA teaches a voltage regulator is connected downstream of the at least one ancillary coil (PURCAREA, 46, 50, 48, Figure 1).
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. In response to applicant's argument that replacing the rectifier and battery of BEAVER with the circuit of COLENS would render BEAVER unsatisfactory for its intended purpose (page 8 of the remarks), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, COLENS is relied upon to show inducing a low voltage and a low-voltage load and is not relied upon to teach replacing the battery of the vehicle of BEAVER. One of ordinary skill would not how to implement the system of BEAVER with low voltages similarly to COLENS, which includes an induced low voltage and low voltage load(s) which provide sufficient power for mobility (col 1, 46-55; col 5, ll. 52-60). It is noted that the rejection does not rely upon Figure 7 of BEAVER as argued by Applicant, but rather relies upon Figure 10 of BEAVER in the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        3/8/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 8, 2021